Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority Documents
	The Korean foreign priority document(s) 10-2017-0112542 , submitted under 35 
U.S.C. § 119 (a)-(d), was/were been received on March 3, 2020 and placed of record in the file. 

Information Disclosure Statement

The information disclosure statements filed March 3, 2020 & July 23, 2021  has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8, 10 & 18 -19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YUSHIN et al. U.S. Pub. 2015/0236372.
claim 1, YUSHIN teaches a positive electrode for a lithium-sulfur battery comprising (Li2S cathode; [0109]) : a positive electrode active material layer including carbon material and 5sulfur-containing material (Li2S-C composite cathode; [0113]), wherein a region in which the sulfur-containing material is densified and a region in which the carbon material is densified are arranged separately in the positive electrode active material layer (carbon may be mixed with Li2S,thus forming a densified area with each respective particle [0073] and the Li2S may be coated with carbonaceous material where the densified areas are the core of Li2S and coating of carbonaceous respective materials; [0055] & [0109]).  
With respect to claim 2, wherein the sulfur-containing material is S8, Li2S, sulfurized polymer, or a mixture of two or more thereof (Li2S; [0073]).  
With respect to claim 5, the carbon material is graphene [0072].  
20 With respect to claim 6, the weight of the sulfur- containing material is higher than that of the carbon material in the positive electrode active material layer (Li2S 94% & 88%, as of 6% &12%  graphene; [0072]).  
With respect to claim 7, the positive electrode active material layer includes 60 to 90 wt% of the sulfur-containing material and the remaining wt% of the carbon material (Li2S 94% & 88%, as of 6% &12%  graphene; [0072]).  .  
With respect to claim 8, the region where the sulfur- containing material is densified, nano-sized sulfur-containing material particles are aggregated and surrounded by the carbon material (carbon partciles are coated with Li2S [0055]; and the Li2S is a nanoparticle [0054]).  
claim 10, the limitation with respect to the sulfur-containing material having an orthorhombic crystal phase is considered an inherent property set forth, as YUSHIN teaches the same Li2S setforth by Applicant. Support for this assertion is provided in MPEP 2112.01, “[where] [p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, since YUSHIN teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.   See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
With respect to claim 18, Metal-sulfur battery [0014] comprising: the positive electrode of claim 1 (cathode; [0014 and claim 1 teaching above); a negative electrode positioned to face the positive electrode (anopde; [0014]); and 20an electrolyte located between the positive electrode and the negative electrode (interposing electrolyte; [0014]).  
With respect to claim 19, the electrolyte is a non-aqueous liquid electrolyte (DME electrolyte; [0112]).  
	Therefore, the instant claims are anticipated by YUSHIN. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3-4 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over YUSHIN et al. U.S. Pub. 2015/0236372 in view of Kim et al. U.S. Pub. 2018/0138503.
YUSHIN teaches a positive electrode as described in the rejection recited hereinabove, including an Li2S active material (Li2S; [0073]).   
However, the reference does not teach or suggest: the sulfur-containing material is a mixture of S8 and Li2S (claim 3); 15the weight of S8 is higher than that of Li2S in the positive electrode active material layer (claim 4); the sulfur-containing material 10comprises lithium sulfide nanoparticles, and some of the lithium sulfide nanoparticles are rod-shaped nanoparticles (claim 9).
	Kim teaches that it is well known in the art to employ a cathode material with Li2S and S8 ([0051]; claim 3).
	YUSHIN and KIM are analogous art from the same field of endeavor, namely fabricating a cathode material including Li2S.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the S8 of KIM in the Li2S cathode of YUSHIN, to increase conductivity of the electrode.
Although Kim teaches that the mixture of Li2S and S8, wherein the weight of 9.9: 0.1 to 0.1: 9.9 to weight of carbon; [0051] – [0052]), the reference does not expressly disclose the weight of S8 is higher than that of Li2S in the positive electrode active material layer (claim 4). However, it would have been obvious to employ more S8 in the cathode of YUSHIN in view of KIM, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 
	
Although YUSHIN teaches nanosized Li2S [0054], the reference does not teach that some of the lithium sulfide nanoparticles are rod-shaped nanoparticles (claim 9), however it would have been obvious in the cathode material of YUSHIN in view of KIM as change in shape of essential working parts of a device is prima facie obvious. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, 15-17 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over YUSHIN et al. U.S. Pub. 2015/0236372 in view of YAMAYA et al. U.S. Pub. 2018/0097224.
YUSHIN teaches a positive electrode as described in the rejection recited hereinabove, including an Li2S active material (Li2S; [0073]).   With respect to claim 11, YUSHIN teaches a method for 15producing a positive electrode for a metal-sulfur battery, comprising: preparing a mixture of carbon material and sulfur-containing material (both claim 12, the sulfur-containing material is S8, Li2S, sulfurized polymer, or a mixture of two or more thereof (Li2S; [0073]).  With respect to claim 15, the weight of the sulfur- containing material is higher than that of the carbon material in the positive electrode active material layer (Li2S 94% & 88%, as of 6% &12% graphene; [0072]).  
	YUSHIN does not teach or suggest:  putting the mixture into a mold to pressurize to form a positive electrode 20active material layer which is a freestanding film (claim 11); the pressurization is performed at 750 to 1100 MPa (claim 16);the sulfur-containing material contains Li2S, and the Li2S has a cubic phase in the mixture, and after being pressed, is 15changed into an orthorhombic phase in the positive electrode active material layer (claim 17); the electrolyte further includes an ammonium salt (claim 20). 
	YAMAYA teaches that it is well known in the art to form cathodes by putting the mixture into a mold to pressurize to form a positive electrode 20active material layer which is a freestanding film (cathode material is molded at 50MPa; [0047]; claim 11); ); the electrolyte further includes an ammonium salt ([0020]; claim 20).  
	YUSHIN in view of YAMAYA are analogous art from the same field of endeavor, namely fabricating cathode electrodes including carbonaceous material.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the molding of YAMAYA, to form electrode of YUSHIN, in order to form a cathode of both increased structural integrity and desired shape to fit in the electrochemical cell. 
With respect to the pressurization is performed at 750 to 1100 MPa (claim 16), although YAMAYA teaches a mold pressure of 50 MPa ([0047]), it would have been 
	
With respect to the Li2S having a cubic phase in the mixture, and after being pressed, is 15changed into an orthorhombic phase in the positive electrode active material layer (claim 17), it would be reasonable to expect the Li2S of YUSHIN in view of YAMAYA, because In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In the instant case, both the Li2S and method of making are the same with the same mold pressure as the instant claims and thus it would be reasonable to expect after being pressed that the material is 15changed into an orthorhombic phase. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over YUSHIN et al. U.S. Pub. 2015/0236372 in view YAMAYA et al. U.S. Pub. 2018/0097224, and further in view of Kim et al. U.S. Pub. 2018/0138503.
YUSHIN in view of YAMAYA teaches a positive electrode as described in the rejection recited hereinabove, including an Li2S active material (Li2S; [0073]).   
However, the reference does not teach or suggest: the sulfur-containing material is a mixture of S8 and Li2S (claim 13); 15the weight of S8 is higher than that of Li2S in the positive electrode active material layer (claim 14).
	Kim teaches that it is well known in the art to employ a cathode material with Li2S and S8 ([0051]; claim 13).
	YUSHIN, YAMAYA and KIM are analogous art from the same field of endeavor, namely fabricating a cathode material including Li2S.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the S8 of KIM in the Li2S cathode of YUSHIN in view of YAMAYA, to increase conductivity of the electrode.
Although Kim teaches that the mixture of Li2S and S8, wherein the weight of 9.9: 0.1 to 0.1: 9.9 to weight of carbon; [0051] – [0052]), the reference does not expressly disclose the weight of S8 is higher than that of Li2S in the positive electrode active material layer (claim 14). However, it would have been obvious to employ more S8 in the cathode of YUSHIN in view YAMAYA, and further in view of KIM, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover 
	
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722